Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the invoices embraced in the appeal to reqppraisement [sic] enumerated above, consisting of chenille ducks, leather baseball gloves, catchers’ mits [sic] and paper eggs and identified with a red letter “A” were appraised at the invoice unit values plus proportionate amounts of the items marked in red ink with the letter “X”.
IT IS FURTHER STIPULATED AND AGREED that there was no foreign value for such or similar merchandise to the merchandise involved herein.
IT IS FURTHER STIPULATED AND AGREED that this stipulation is limited to the merchandise described on the invoice as chenille ducks, leather baseball gloves, catchers’ mits [sic] and paper eggs and that the export value of said merchandise,'as defined in Section 402(d) of the Tariff Act of 1930 on or about the date of exportation from Japan, was the appraised unit values less the amount stated on the invoice covered by the item of buying commission of 10%.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Reap-praisement enumerated above may be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value for the items covered by the appeal herein was the appraised unit values, less the amount stated on the invoice covered by the item of buying commission of 10 per centum.
This appeal having been abandoned insofar as it relates to all other merchandise, to that extent, the appeal is dismissed.
Judgment will be entered accordingly.